Citation Nr: 1201423	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative changes from December 27, 2007, to May 10, 2009.

2.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative changes prior December 27, 2007.

3.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative changes since May 11, 2009. 

4.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from March to August 1977 and from September 1977 to July 1998. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to an increased rating for lumbar spine degenerative changes since May 11, 2009, and entitlement to service connection for a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From December 27, 2007, to May 10, 2009, lumbar spine degenerative changes were productive of localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour.

2.  From December 27, 2006, to December 26, 2007, lumbar spine degenerative changes were not productive of thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; or muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, from December 27, 2007, to May 10, 2009, the criteria for a 20 percent evaluation, but no more, for lumbar spine degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5237 (2011).

2.  From December 27, 2006, to December 26, 2007, lumbar spine degenerative changes did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2008 and February 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In January 2008 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  

Even though the Board is remanding the claim of entitlement to a rating in excess of 20 percent for lumbar spine degenerative changes since May 11, 2009, for another VA examination and additional VA records, the RO afforded the Veteran a VA examination prior to May 11, 2009, and obtained VA treatment records dated thru June 2009.  Although the Board is remanding the claim of entitlement to service connection for a left shoulder disorder to obtain additional records from the Cassidy Medical Group since June 2008, the Veteran has not alleged that he had been treated at that facility for his lumbar spine disorder during the period from June 2008 to May 2009.  Moreover, at the May 2009 VA examination, the appellant specifically denied receiving any current treatment.  Therefore, a remand of the issues of entitlement to a rating in excess of 10 percent for lumbar spine degenerative changes prior to May 11, 2009, to obtain additional records from the VA or the Cassidy Medical Group or to obtain another VA examination is unnecessary.  In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Historically, an October 1998 rating decision granted entitlement to service connection for low back strain and assigned an initial rating of 10 percent under the Diagnostic Code 5295, then in effect.  His current claim was received in December 2007.  In a June 2008 rating decision, the RO reclassified the lumbar spine disorder as lumbar spine degenerative changes and denied a rating in excess of 10 percent under Diagnostic Code 5010-5237.  In a July 2009 rating decision, the RO assigned a 20 percent disability rating effective May 11, 2009, the date of a VA examination.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, traumatic arthritis is rated as degenerative arthritis which in turn is rated based upon the nature and extent of any limitation of motion.  If the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

A review of a March 2008 VA examination report shows from December 27, 2007, to May 10, 2009, lumbar spine degenerative changes were productive of localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour.  

The March 2008 VA examination report shows that forward flexion was to 80 degrees with pain occurring at 80 degrees.  The combined range of thoracolumbar motion was 160 degrees.  However, the Veteran's gait was abnormal and there was a loss of lumbar lordosis.  Also, while muscle spasm was absent, there was tenderness on examination along all of the lumbar vertebrae.

A review of a March 2008 VA examination report shows from December 27, 2007, to May 10, 2009, lumbar spine degenerative changes were not productive of forward flexion of the thoracolumbar spine to 30 degrees, unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  As noted above, at the March 2008 VA examination, forward flexion was to 80 degrees.  Also, the Veteran could extend, laterally flex in right and left directions, and bilaterally rotate his lumbar spine.  Thus, there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Although the appellant reported in November 2007 that he had pain radiating to the legs intermittently with occasional numbness to the right foot, there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities showed that motor and sensory functions were normal and that reflexes were knee jerk +2 and ankle jerk + 2 bilaterally.  

The Board has considered the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that a schedular evaluation in excess of 20 percent is not warranted.  In this respect, under the general rating formula for diseases and injuries of the spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  Moreover, the March 2008 VA examination revealed that while the joint function of the spine was limited by pain an additional 10 degrees and that pain was the major functional impact, there was no evidence of fatigue, weakness, lack of endurance, or incoordination.  Therefore, a higher rating pursuant to DeLuca is not warranted.  

Turning to the one-year period prior to the Veteran filing his claim on December 27, 2007, a review of the November 2007 VA treatment record shows that from December 27, 2006, to December 26, 2007, lumbar spine degenerative changes were not productive of thoracolumbar forward flexion not greater than 60 degrees; a combined range of thoracolumbar motion not greater than 120 degrees; or muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour.  Forward flexion of the thoracolumbar spine was to 90 degrees.  There was full rotation with minimal pain.  There was limited right-side flexion due to low back pain, but a precise measure of right lateral flexion was not provided.  Similarly, extension and left flexion were apparently not measured.  While there was bilateral paraspinal tenderness in the lumbar region, an abnormal gait or abnormal spinal contour was not noted.  Thus, there is no evidence of an increase in disability during the one-year period prior to the appellant filing his claim on December 27, 2007.  

As to extraschedular consideration, the symptoms presented by the claimant's lumbar spine disability - pain, limitation of motion, abnormal gait, and lumbar lordosis - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

A 20 percent evaluation, but not higher, from December 27, 2007, to May 10, 2009, is granted for lumbar spine degenerative changes, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for lumbar spine degenerative changes from December 27, 2006, to December 26, 2007, is denied.


REMAND

At the October 2011 hearing, the Veteran testified that he had radiating pain that may be related to his lumbar spine and that he could no longer do simple things that he could have done two years ago.  Hearing transcript, page 15-16.  He also submitted statements from co-workers about his employment impairment due to his lumbar spine.  The appellant was last examined in May 2009.  The United States Court of Appeals for Veterans Claims (the Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Thus, another examination is warranted.

The Veteran also suggested that his lumbar spine was recently examined at a VA medical center.  Hearing Transcript, pages 10-11.  The RO last requested records from the Chula Vista VA community-based outpatient clinic in July 2009.  VA must obtain all additional records from that facility since July 2009.

A January 2008 VA treatment record revealed a positive impingement sign in the left shoulder.  Although the Veteran denied a history of a trick or painful shoulder on his retirement examination, he was treated for a first-degree acromioclavicular sprain in June 1997.  Therefore, a VA examination is necessary.

At the hearing, the Veteran testified that he is still being treated for his left shoulder disorder at the Cassidy Medical Group.  Hearing transcript, page 7.  The RO last received records from that facility in June 2008.  VA should obtain any additional records from that facility since June 2008.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any additional records from the Cassidy Medical Group since June 2008.  Appellant's assistance should be requested as needed.  Regardless of the appellant's response, the RO should obtain all VA treatment records from the Chula Vista VA community-based outpatient clinic since July 2009.  Any obtained records should be associated with the appellant's claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar spine degenerative changes. The examiner must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current left shoulder disorder is related to active service, to include the treatment for a first-degree acromioclavicular sprain in June 1997.  A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO must readjudicate the issues remaining on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


